Lamar, J.
It is well known that in many cities there are persons who are engaged in the business of posting bills and distributing other advertising matter. They hold themselves out as ready to perform this service for the public generally. They engage in it for profit. It is their occupation. By it they undertake to advertise the wares of others. They receive pay for their work in giving publicity to what others wish made known. To those thus engaged in Sandersville the tax ordinance will apply. But one may post bills and distribute advertisements without engaging in it as a business. It may be only casually or occasionally that he does so. He may do this gratuitously and to give notice of meetings, public events, or matters in which there is no element of trade or *194gain. Again, he may post or distribute bills, not as a business in itself, but only as an incident to his real business of selling his own goods. If a merchant should post bills in his store window or on his neighbor’s fences, or should distribute circulars to advertise his own wares, it could not be claimed that in doing so he had engaged in this as a business. Nor would the legal character of the transaction be changed if he sent out one of his regular employees to do the same work. In both cases the advertisement of his goods would be an incident to the real business of selling merchandise, rather than an engagement in the new and independent business of posting bills and distributing advertising matter. A man may have more than one business, and be taxed for each; but where he has only one, he can not be said to engage in others merely because transactions incidental to his business were of a character which could be so conducted as to amount to an independent occupation. In the case at bar the defendant was a traveling salesman. He did not undertake to post bills for the public or to advertise the goods sold by others. What he did was for the- purpose of making or increasing sales, and the various steps leading to that end were part and parcel of the business of selling. There was nothing in the evidence to show that he had engaged in the business of posting bills and distributing advertisements in the sense prohibited by the ordinance. Gunn v. Macon, 84 Ga. 365; Mayor of Savannah v. Dehoney, 45 Ga. 33. Compare Fish v. Chapman, 2 Ga. 354.
• Judgment reversed.

All the Justices concur, except Evans, J. disqualified.